Name: 97/470/EC: Council Decision of 22 July 1997 appointing two members and two alternate members of the Committee of the Regions
 Type: Decision
 Subject Matter: Europe;  EU institutions and European civil service;  personnel management and staff remuneration
 Date Published: 1997-07-29

 Avis juridique important|31997D047097/470/EC: Council Decision of 22 July 1997 appointing two members and two alternate members of the Committee of the Regions Official Journal L 200 , 29/07/1997 P. 0058 - 0058COUNCIL DECISION of 22 July 1997 appointing two members and two alternate members of the Committee of the Regions (97/470/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 198a thereof,Having regard to the Council Decisions of 26 January 1994 (1) and 23 January 1995 (2) appointing members and alternate members of the Committee of the Regions,Whereas a seat as member of the Committee has become vacant following the resignation of Mr Artur TORRES PEREIRA, member, notified to the Council on 29 January 1997,Having regard to the proposal from the Portuguese Government,HAS DECIDED AS FOLLOWS:Sole Article Mr Francisco Augusto CAIMOTO AMARAL is hereby appointed a member of the Committee of the Regions in place of Mr Artur TORRES PEREIRA for the remainder of the latter's term of office, which runs until 25 January 1998.Done at Brussels, 22 July 1997.For the CouncilThe PresidentJ. POOS(1) OJ No L 31, 4. 2. 1994, p. 29.(2) OJ No L 25, 2. 2. 1995, p. 20.